Citation Nr: 18100125
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-41 859
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are remanded for additional development.
The Veteran served on active duty from January 1971 to August 1972, including service in the Republic of Vietnam.
In May 2016, the Veteran appeared at a hearing before the undersigned Board of Veterans Appeals (Board) Department of Veterans Affairs (VA) Veterans Law Judge.  A transcript of the hearing is in the record.
The Veteran received a VA examination in August 2013.  The examiner determined the hearing loss was less likely than not to be the result of service as the Veteran entered and separated from service without a significant shift in hearing during active service beyond normal variability.  The examiner also concluded tinnitus was unrelated to service but did not provide a basis for the conclusion other than to refer to the rationale for hearing loss.  
The Board finds that the examination is incomplete.  First, the examiner does not explain the clinical significance that there was no significant threshold shift between entrance into service and separation.  Second, the examiner did not explain how the in-service test results precluded service connection for a hearing loss that had either a sudden onset or gradually progressed over the years.  A rationale based solely on the absence of hearing loss during service is insufficient.  Finally, the examiner did provide any history or explanation for concluding tinnitus is unrelated to service. 
 
The matters are REMANDED for the following action:
1. Ask the Veteran to identify all outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file, to specifically include records dated from February 2016 to the present.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.   
2. After records development is completed, the Veteran should be afforded a VA audiology examination to determine the nature of any current hearing loss disability and tinnitus, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner.  All necessary tests should be conducted and the results reported.
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability or tinnitus arose during service or is otherwise related to service, to include as due to regular noise exposure from helicopters.
The VA examiner is asked to discuss the clinical significance, if any, of hearing loss at separation in August 1972 as demonstrated by puretone recording of 25 decibels at 1000 Hertz in the left ear, in addition to the 35 decibel reading at 6000 Hertz in that ear.  
The examiner should explain why any current hearing loss disability is or is not merely a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings. 
3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

